Citation Nr: 9930425	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty during two periods -- from 
October 1943 to May 1946 and from April 1951 to August 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Rating Decision dated in November 1997, 
which denied the veteran's claim for service connection for a 
psychiatric disability.


FINDING OF FACT

The veteran's claim of service connection for a psychiatric 
disability is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for asthma.  38 U.S.C.A. §§  1110, 
5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in any claim is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection for 
asthma is well grounded.  In order for him to meet this 
burden, he must submit evidence sufficient to justify a 
belief that his claim is plausible.  38 U.S.C.A. § 5197(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995); Maxson v. West, 12 
Vet. App. 453 (1999).  Where the determinative issue involves 
medical causation or medical diagnosis, medical evidence to 
the effect that the claim is plausible or possible is 
required in order for a claim to be considered well grounded.  
Grottveit v. Brown, 5 Vet. App. 91,93 (1993).

In an August 1997 mental disorders examination, the VA 
examiner diagnosed the veteran with obsessive compulsive 
disorder (OCD) and stated that "the OCD symptoms did occur 
during his military service" and have had a significant 
impact on the his ability to function interpersonally.  The 
most recent VA medical reports show the veteran currently 
receiving treatment for OCD from the Bronx and Montrose VA 
Medical Centers.  In view of the VA examiner's diagnosis and 
statement that the OCD symptoms occurred in-service and the 
veteran's current course of treatment for OCD, his claim for 
a psychiatric disability is plausible and is thus well 
grounded.  38 U.S.C.A. §  5107(a); Caluza, supra.


ORDER

As the veteran's claim of service connection for a 
psychiatric disability is well grounded, the appeal is 
allowed subject to further action as discussed below.


REMAND

The Board notes there is some confusion as to whether the 
veteran's psychiatric disability pre-existed, or was incurred 
during, his first period of active duty.  In this regard, the 
Board observes that only such conditions recorded in 
examination reports are considered to have been noted.  
38 C.F.R. § 3.304(b)(1999).  A history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determinations as to inception. 38 C.F.R. § 3.304(b)(1); 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Following review of the claims folder, the Board finds that 
further development is required.  On his October 1943 
induction examination, the veteran did not report any history 
of psychiatric treatment or diagnosis.  Psychiatric 
evaluation was normal.  He was accepted into service.  The 
service medical records reflect no psychiatric treatment or 
diagnosis during the veteran's first tour of duty.  The 
veteran's May 1946 discharge examination report shows 
"none" under "abnormal psyche."  The October 1950 U.S. 
Naval Reserve examination indicates that the examiner found 
the veteran was psychologically unsuited for naval service, 
but a waiver was granted based on the veteran's prior 
satisfactory service.  The March 1951 re-enlistment 
examination reflects a physical waiver for "psyche, 
disturbance of" and notes a defect of "immaturity with 
symptomatic habit, reaction (inability to defecate in public 
toilet)."  A June 1951 Board of Medical Survey determined 
that the veteran was unsuitable for military service and that 
no amount of treatment would restore him to duty status, 
recommending his discharge.  The survey reflects that the 
veteran related that his father had frightened him while the 
veteran was moving his bowels and he felt that this had 
something to do with his symtoms.  The veteran's August 1951 
separation examination diagnosis was an inability to move his 
bowels in the presence of others.

At his January 1999 hearing, the veteran testified that his 
problem first occurred when he went on the USS McKinley in 
1943 and that he did not tell anyone about his problem nor 
receive treatment until he was once again on active duty in 
1951.  The veteran stated that he was too embarrassed and did 
not want to be discharged for that condition  with an 
accompanying "Section 8" on his record.  The veteran 
testified that in 1951 he told his lieutenant that he had 
this problem and was later sent to a psychiatric hospital for 
three and one-half months and discharged soon thereafter.

It is unclear as to whether the veteran is the sole source 
for the history of a psychiatric disabilility, prior to or 
during his first period of active duty, or whether 
preexistence, or in-service incurrence, is supported by 
independent medical evidence.  Although a VA examiner 
diagnosed the veteran with obsessive compulsive disorder 
(OCD) and stated that "the OCD symptoms did occur during his 
military service" in an August 1997 mental disorders 
examination, the examiner did not stipulate to which tour of 
duty he was referring.  A fundamental issue in this case 
relates to preexistence and aggravation, and the Board 
regards the record as inadequately probative of this matter.  
Further, since the Board may not rely on its own 
unsubstantiated judgment as to whether a disorder preexisted 
service or, if such a preexisting condition existed, whether 
it underwent an increase in severity due to aggravation, the 
Board determines a remand to the regional office (RO) is 
appropriate to obtain a medical opinion to enable a proper 
disposition of the veteran's claim.  Crowe, 7 Vet. App. At 
245-46.  
  
Accordingly, the case is REMANDED for the actions listed 
below.

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instructions completely.

1. The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all VA and non-VA health 
care providers who evaluated or 
treated him prior to service and since 
his discharge from service for 
symptoms related to a psychiartic 
disability.  After securing the 
necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.  
This should specifically include, if 
possible, any records of the veteran's 
treatment since service.  The veteran 
should also be asked to submit any 
other evidence he may have concerning 
his claimed psychiatric disability.

2. Following the completion of the above 
requested development, the veteran 
should be provided a complete VA 
psychiatric examination to determine 
the nature, extent and date of onset 
of all current psychiatric pathology.  
The claims folder and a copy of this 
REMAND must be made available to and 
be reviewed by the examiner before the 
examination.  All appropriate tests 
and studies should be conducted and 
all clinical findings and diagnoses 
clearly set forth in detail in the 
examination report.  After reviewing 
all pertinent medical records, the 
examiner(s) is specifically requested 
to offer an opinion with respect to: 

a. Whether there is any current 
acquired psychiatric disorder 
existed prior to either period of 
service;

b. If so, whether his psychiatric 
disorder worsened during service; 
and

c. If it did worsen, whether it is 
at least as likely as not that 
the preexisting pathology 
underwent a permanent increase in 
severity during service beyond 
the natural progress of the 
disability.

If, on the other hand, it is determined 
that any current acquired psychiatric 
disorder did not clearly predate service, 
then the examiner should express an 
opinion as to whether such disorder 
developed during service or is otherwise 
related to service.  In any event the 

approximate date of onset should be 
indicated.  A complete rationale for all 
opinions expressed should be provided.

3. Thereafter, the RO should review the 
claims folder to ensure that all of 
the foregoing requested development 
has been completed.  In particular, 
the RO should review the requested 
examination report and required 
opinions to ensure that they are 
responsive to and in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective 
procedures.

4. Thereafter, the RO should review the 
veteran's claim.  If action taken 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the 
case notifying him of all pertinent 
laws and regulations used in the 
adjudication of his claim.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review, if appropriate.  The appellant need 
take no action until otherwise notified.  No inference should 
be drawn regarding the final disposition of the claim for a 
psychiatric disability as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the Ros to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
G. H. SHUFELT
	Member, Board of Veterans' Appeals







